DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed December 7, 2021 have been fully considered but they are not persuasive.
Regarding the §112(b) rejection, it was not the “Examiner’s opinion” that the Applicants’ arguments and claims didn’t match.  It was a demonstrated fact.  The Examiner requested, on numerous occasions, that the Applicants clarify the record.  No explanation was ever provided.  The Applicants then used this conflicting interpretation in their Brief filed with the Appeal Board.  This indicated to the Examiner that the Applicants intended their argument to be an accurate interpretation of the claim language.  The mismatch between the number of conductive traces in the claim and in the arguments necessitated the §112(b) rejection.  
In the present reply, there are two amendments that the Applicants contend address the §112(b) rejection.  First, the Applicants have replaced “two or more pairs of conductive traces” with “a first series of conductive traces” and “a second series of conductive traces”.  But the “series” is defined as a pair (see spec, par 33; Remarks page 9, line 4).  The change in language does not result in any change in claimed scope. 
Second, the Applicants have deleted “each of the upper switch and the lower switch … is conductively coupled to a different pair of the two or more pairs of conductive traces” and have inserted “an upper switch conductive coupled to the 
The Applicants’ amendment, therefore, does not present any new limitations (with respect to the §112(b) rejection) that overcome the rejection.  It is noted that the Applicants’ remarks do not include any statement disavowing previous arguments.  Those arguments (including to the Board of Appeals) are still of record and must be addressed. 
To overcome this rejection, the Applicants should clarify the record by providing a statement explicitly setting forth their interpretation of the conductive traces limitation.  Namely, the statement should address the number of conductive traces coupled to the upper switch and the number of conductive traces coupled to the lower switch.  
Regarding the art rejection, the Applicants state that “in no way can Tokuyama support either an expressed teaching or inherent teaching that the first inductance … is within twenty percent of a second inductance” (Remarks, pages 11-12).  The Applicants should note that the claims were rejected under §103.  The Examiner only need to demonstrate, by a preponderance of the evidence, that it would have been obvious to configure/modify Tokuyama’s inductances to be within 20%.  There is no requirement in the §103 rejection that Tokuyama satisfy the requirements of an anticipation rejection under §102.
The Applicants’ Admitted Prior Art (“APA”) states that differences in impedances, in the conductors leading to inverter switches, are known to cause phase shifting and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 8-11, 13, 15-16 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Evidence that claims 1, 15 and 20 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the replies filed April 2, 2019, August 15, 2019 (page 6), and the Appeal Brief of 1/29/20. 
In those papers, the inventor or a joint inventor has stated “[t]he upper switch and the lower switch of the first power module are conductively coupled to one input terminal of the board by the first pair of conductive traces.” (4/2/19, page 10, middle of the fourth paragraph; 8/15/19, page 6, middle of the second paragraph; Brief 1/29/20, page 13, lines 1-2).
These statement indicates that the invention is different from what is defined in the claim(s) because the independent claims indicate that the upper switch is coupled to a second series of conductive traces and the lower switch is coupled to a first series of conductive traces.  The specification (par 33) and the Applicants’ arguments (page 9) define a “series” as a “pair”.  As noted above, the amendments to claim 1 do not change 
To overcome this rejection, the Applicants should clarify the record by providing a statement that explicitly sets forth how they are interpreting the claim language.  Namely, the Applicants should address the number of conductive traces that are coupled to the upper switch and the number of conductive traces that are coupled to the lower switch. 
Claims 1, 15 and 20 are indefinite because the skilled artisan would not understand the scope over which the Applicants are seeking patent protection: is it over what is recited in the claim or what they are arguing?  Claims 2-6, 8-11, 13, 16, 18-19 and 21-25 are similarly rejected due to their dependence from claims 1, 15 and 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 13, 15-16, 18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuyama (US 2012/0300522) in view of the Applicants’ Admitted Prior Art (“APA”; specification par 3) and Bones (US 2007/0165376).
With respect to claim 1, Tokuyama discloses a system (fig 2, 4B, 14; par 63-82, 123-130) comprising:

a power module (U1; or any of the other five modules shown in figure 2) configured to be coupled with the board and having an upper switch (155) conductively coupled to the second input terminal by the second series of conductors (fig 2 shows conductors leading from 155 to 174), and the power module having a lower switch (157) conductively coupled to the first input terminal by the first series of conductors (fig 2 shows conductors leading form 157 to 174), and
wherein the first series of conductors have one or more different cross-sectional areas, different widths measured in along a first direction, different separation distances between the first series of conductive traces measured along a second direction, or different lateral offsets measured along the first 
Tokuyama discloses two parallel three-phase inverters, which creates a set of six (6) power modules.  For the purpose of the art rejection, only the first module U1 is cited.  The U1 power module has an upper switch and a lower switch.  As can be seen in the annotated figure below, two series of conductors extend from U1 to the driver circuit (174) (for a total of four conductors).  Each series of conductors intersects with the driver at an “input terminal” at an “input interface” (border of 174 that accepts the conductors). 


    PNG
    media_image1.png
    1115
    1442
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1366
    1262
    media_image2.png
    Greyscale


Tokuyama and Bones are analogous because they are from the same field of endeavor, namely inverters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Tokuyama inverter to be on a circuit board, as taught by Bones.  The motivation for doing so would have been because it is a generally accepted trend in electronics to make components smaller.  See also MPEP §2144.04(VI)(A).  Miniaturizing the Tokuyama inverter so it fits on a circuit board and trigger signal wiring is replaced with “conductive traces” is within the level of ordinary skill in the art.  
In the art rejections of the dependent claims, each reference to Tokuyama’s “board” should be interpreted as being modified by Bones to be a “circuit board”.  And each reference to Tokuyama’s “series of conductors” should be interpreted as being modified by Bones to be “a series of conductive traces”.
The combination discloses the two laterally offset series of conductive traces leading to the Tokuyama power module U1. Tokuyama does not expressly disclose that the inductances of these two series of conductive traces are with 20% of each other.  APA discloses that unequal inductances are known to cause phase shifting and current unbalances (par 3).  
Tokuyama and APA are analogous because they are from the same field of endeavor, namely inverter driver signals.  At the time of the earliest priority date of the 
Regarding (1), Tokuyama discloses that its modules operate successfully with no issues regarding phase shifted control signals or current unbalances.  Tokuyama does not discuss any impedance/inductance differences in the traces that carry the trigger signals.  Most notably, Tokuyama does not disclose that the properties of the conductive traces are so different than the controller must compensate for them.  Thus, the skilled artisan would have understood that there are no wildly varying inductances that cause these problems.  
Regarding (2), setting the Tokuyama inductances to be within 20% is a result effective variable.  MPEP §2144.05.  The skilled artisan, based on the teachings of APA, would have been motivated to test different inductance levels to see which relationship operates in an acceptable manner.  This obviously includes inductance values that are within a 20% tolerance of each other. 
With respect to claim 2, Tokuyama discloses the driver circuit (174) conductively coupled to the first/second input interfaces and being configured to communicate the trigger signals to the board (par 66). 
With respect to claim 3, Tokuyama discloses the driver circuit is remotely positioned with respect to the board (see fig 2; the board 174 and the power modules are in different places, thus making them “remote”). 

With respect to claim 5, Tokuyama discloses the board includes the driver circuit (fig 2; item 12 includes item 174), wherein the driver circuit is configured to communicate the trigger signal to the first/second input interfaces (par 66).
With respect to claims 6 and 21, Tokuyama discloses the first series of conductors have a different shape than the second series of conductors (see fig 2).  The conductors have different shapes, as the conductors for the upper switch of U1 have shorter vertical legs than those for the lower switch of U1. 
With respect to claim 9, Tokuyama discloses a clamping circuit (fig 5a, item 156-158; par 94) conductively coupled to the first/second input terminals of the board.  
With respect to claim 10, Tokuyama discloses the first/second series of conductors extend along different adjacent layers of the board (fig 2).  Tokuyama figure 2 shows that the conductive traces all extend along different paths of the board.  These different paths are interpreted as “different adjacent layers”.  The claim does not otherwise define a “layer” or how there are different adjacent ones.
With respect to claim 11, Tokuyama discloses a spatial relationship between the conductive traces in each of the pairs is configured such that the inductances of each of the pairs of conductive traces are substantially the same.   The “special relationship” has already been addressed in the analysis of “lateral offset” of claim 1.  The same open-ended interpretation of “substantially” applies to claim 11.
With respect to claim 13, Tokuyama discloses the first input interface (23) includes at least one of a connector, a cable, or a flexible circuit board.  The interface 
With respect to claims 15-16 and 18, Tokuyama, Bones and APA combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the rejections of claims 1-3 and 10.  Claim 15 corresponds to claim 1; claim 16 corresponds to claims 2-3; claim 18 corresponds to claim 10. The references are analogous, as discussed above.
With respect to claim 20, Tokuyama, Bones and APA combine to disclose the system comprising the adapter board and driver circuit, and the references are analogous, as discussed above in the rejections of claims 1-2.
With respect to claim 22, Tokuyama discloses
the conductive traces in a first pair are disposed in different first and second layers of the board and the conductive traces in a second pair are disposed in different second and third layers of the board (all traces follow different paths, and are in different “layers”, as discussed above in the art rejection of claim 10); and
wherein the conductive traces in the first pair have different lateral offsets than the conductive traces in the second pair (see fig 2) such that the conductive traces in the first pair overlap each other between the first/second layers by a different amount than the conductive traces in the second pair (see analysis below).
The first pair is interpreted as the conductive traces for the upper switch of U1.  The second pair is interpreted as the conductive traces for the lower switch of U2.  The 
With respect to claim 23, Tokuyama discloses the three layers, as discussed above in the art rejection of claim 22.  Tokuyama does not expressly disclose these three layers are “vertically layered”.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to layer the Tokuyama layers “vertically”.  The physical dimensions of an electronic device is interpreted as an aesthetic design choice.  The applicants have not demonstrated how the limitations of claim 23 impart a benefit or a nonobvious improvement beyond simply making one part higher than another.
With respect to claim 24, Tokuyama discloses the first series of conductors (modified by Bones to be “conductive traces”) includes 
a first conductive trace section (where the conductive traces are horizontal, as they enter the gate of the upper switches) orthogonal to the second series of conductive traces (which extend vertically down from 174); and
a second conductive trace section (where the conductive traces are vertical, extending down from 174) parallel to the second series of conductive traces (which also extend vertically down from 174).
With respect to claim 25, Bones disclose the circuit board is “printed” (par 55; and the repeated references to “PCB 7”, where the “P” stands for “printed”).
Claims 1-6, 9-11, 13, 15-16, 18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuyama in view of Kahrimanovic (US 2016/0165715) and APA.  This is an alternative rejection that replaces the secondary reference. 

Tokuyama and Kahrimanovic are analogous because they are from the same field of endeavor, namely inverters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Tokuyama inverter to be on a circuit board, as taught by Kahrimanovic.  The motivation for doing so would have been because it is a generally accepted trend in electronics to make components smaller.  See also MPEP §2144.04(VI)(A).  Miniaturizing the Tokuyama inverter so it fits on a circuit board and trigger signal wiring is replaced with “conductive traces” is within the level of ordinary skill in the art.  Kahrimanovic also discloses the circuit board is “printed”.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuyama in view of Bones, APA and Perreault (US 2011/0181128).
Tokuyama discloses the switches are transistors, but does not expressly disclose they are of the types listed in the claims.  Perreault discloses that it is known in the art to build inverters using wide-bandgap semiconductor transitions that include one or more of silicon carbide, gallium arsenide, gallium phosphide, indium phosphide, cadmium telluride, aluminum gallium nitride, or gallium nitride (par 95).
The combination and Perreault are analogous, since they are from the same field of endeavor, namely inverters.  At the time of the invention by the applicants, it would .
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuyama in view of Kahrimanovic, APA and Perreault (US 2011/0181128).
Perrault teaches the recited limitations and the references are analogous, as discussed above.
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836